The defendant was bound over to the Superior Court in Tolland County by a justice of the peace *Page 130 
in the town of Mansfield, upon a grandjuror's complaint charging "that at said town of Mansfield, on the 28th day of January, A. D. 1891, James Costello of said Mansfield with force and arms did willfully injure a public building and house of worship situated in said town of Mansfield, said building being the property of the Second Congregational Society of said Mansfield and used by said society as a house of worship; against the peace, contrary to the form of the statute in such case made and provided and of evil example."
In the Superior Court he was tried upon the same complaint and found guilty. He thereupon moved in arrest of judgment, "because the said complaint and the matters therein contained are insufficient in the law to warrant a judgment thereon to be rendered against him." The Superior Court overruled that motion. The defendant now appeals to this court and assigns as a reason for appeal, "that the court erred in overruling his said motion in arrest of judgment."
The statute upon which the complaint was brought is section 1423 of the General Statutes of 1888, and is that "every person who shall willfully injure any public building, house of worship, college or schoolhouse, or who shall willfully injure or carry away any stove-pipe, or furniture in or belonging to any such building, shall be fined," etc.
It is a general rule of criminal pleading, from which no substantial departure is ever permitted, that every information or indictment must contain a statement of all the facts and circumstances essential to constitute the crime with such particularity and certainty that the defendant may know the nature of the crime of which he is accused and what he is to answer, that the jury may be warranted in their conclusion of guilty or not guilty upon the premises delivered to them, that the court may see a definite offense on the record to which they may apply the judgment and punishment prescribed by law, and that the conviction or acquittal of the defendant may be pleaded in bar to a subsequent prosecution for the same offense.Rex v. Horne Cowp., 672, 782; 2 Swift's Dig., 396. *Page 131 
It has been stated in many cases that in an information for a statutory offense it is sufficient to allege it in the words of the statute. But such statement is never intended to be a relaxation of the general rule as above given, because in all cases the offense must be set forth with clearness and all necessary certainty to apprise the accused of the crime with which he stands charged. Ordinarily it is sufficient to charge a statutory offense in the words of the statute. But when the words of a statute by their generality may embrace cases falling within its literal terms which are not within its meaning and spirit, or where from the nature of the offense the words of the statute do not clearly and definitely apprise the accused of the offense charged against him, then greater particularity must be used. Thus in informations for obtaining goods by false pretenses, the particular false pretense must be set out. State v.Penley, 27 Conn., 587; State v. Bierce, id., 319. So in cases of false statements relative to the distance of driving a horse, made with intent to defraud the owner, the particular false statement or misrepresentation must be mentioned in the information. State v. Jackson,39 Conn., 229; Archbold's Criminal Pleading, (5th ed.,) pages 50 and 51.
Injury to a house of public worship may be done in an almost infinite number of ways. To charge one in an in formation with doing injury to such a house would not apprise him in any definite manner of the nature of the crime he was to answer. He might be confronted with evidence that he had cut the back of a pew with a penknife, or that he had picked the lock on the door, or that he had blown up the entire building with dynamite or some other thing, or any other thing causing injury anywhere between these extremes. Such an information would be clearly bad for uncertainty.
The injury proved in the present case consisted of a large number of obscene figures and vile images, with names, obscene words and scenes, painted with black paint in a rough and uncouth manner on the front and north sides of the Mansfield church. There could be no difficulty in describing *Page 132 
them with reasonable certainty in the complaint; nor need there have been anything in such a description to offend against decency or good taste. To say that a painted figure is obscene is not to spread obscenity on the record, while to omit all description was to deprive the defendant of a means of defense to which the law holds him to be entitled. We think the motion in arrest should have been allowed.
The other questions are immaterial.
  The judgment of the Superior Court in overruling the motion in arrest is erroneous, and that judgment is reversed.
In this opinion the other judges concurred.